         Case 9:19-cv-00047-DLC Document 113 Filed 07/01/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                            MISSOULA DIVISION


HELENA HUNTERS AND                              Case No. CV-19-47-M-DLC
ANGLERS ASSOCIATION, et al.                    (Consolidated with Case. No.
                                               CV 19-106-M-DLC)

                      Plaintiffs, and          JUDGMENT IN A CIVIL CASE

ALLIANCE FOR THE WILD
ROCKIES, et al.,

             Consolidated Plaintiffs,

  vs.

LEANN MARTEN, in her official
Capacity, et al.,

              Federal Defendants, and

STATE OF MONTANA, et al.,

               Defendant-Intervenors.


         Jury Verdict. This action came before the Court for a trial by jury. The
  issues have been tried and the jury has rendered its verdict.

  X     Decision by Court. This action came before the Court for bench trial,
  hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that this case is dismissed in
  accordance with the Order issued on today's date.
 Case 9:19-cv-00047-DLC Document 113 Filed 07/01/20 Page 2 of 2



Dated this 1st day of July, 2020.

                          TYLER P. GILMAN, CLERK

                          By: /s/ A.S. Goodwin
                          A.S. Goodwin, Deputy Clerk
